In re State Farm Fire and Casualty Co. et al.; State Farm Mutual Automobile Ins. Co.; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Lafayette, 15th Judicial District Court Div. D, No. 2007-4178; to the Court of Appeal, Third Circuit, No. CW 09-00438.
Granted. The trial court did not abuse its discretion in denying plaintiffs motion to compel. Accordingly, the judgment of the court of appeal is reversed and the judgment of the trial court denying the motion to compel is reinstated. Case remanded to the trial court for further proceedings.
KIMBALL, C.J., would deny the writ.